Case 6:17-cv-00448-MC    Document 83-4   Filed 01/04/19   Page 1 of 5




                        Scott Coltrane


          Freyd v University of Oregon, et al


                        June 15th, 2018




         CC REPORTING AND VIDEOCONFERENCING
                    172 East 8th Ave
                   Eugene, OR 97401
                     541-485-0111
                  www.ccreporting.com




                                                         Ex. D, Page 1 of 5
                               Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                      Document 83-4 Filed 01/04/19
                                                    Scott Coltrane                                    Page 2 of 5

                                                               1                                                                3

               IN THE UNITED STATES DISTRICT COURT                 1                     APPEARANCES (continued)
                   FOR THE DISTRICT OF OREGON                      2
                          EUGENE DIVISION                          3    For Defendant Michael Schill:
                                                                   4       PERKINS COIE LLP
     JENNIFER JOY FREYD,                  )                        5       1120 NW Couch, 10th Floor
                Plaintiff,                ) No.                    6       Portland, OR 97209
         v.                               ) 6:17-CV-00448-MC       7       503/727-2000
     UNIVERSITY OF OREGON, MICHAEL H. )                            8       BY: MR. NATHAN R. MORALES
     SCHILL and HAL SADOFSKY,             )                        9       nmorales@perkinscoie.com
                Defendants.               )                        10
                                          )                        11   Also Present:
                  DEPOSITION OF SCOTT COLTRANE                     12      ROBIN CASSIDY-DURAN, CLVS, VIDEOGRAPHER
                          June 15th, 2018                          13      JENNIFER JOY FREYD
                              Friday                               14
                             10:34 A.M.                            15   Reported by:
                                                                   16      DEBORAH M. BONDS, CSR-RPR
               THE VIDEOTAPED DEPOSITION OF SCOTT COLTRANE         17      CC REPORTING & VIDEOCONFERENCING
     was taken at University of Oregon, EMU, Room 107,             18      EUGENE         541/485-0111
     Eugene, Oregon, before Deborah M. Bonds, CSR-RPR,             19
     Certified Shorthand Reporter in and for the State of          20
     Oregon.                                                       21
                                                                   22
                                                                   23
                                                                   24
                                                                   25

                                                               2                                                                4


1                                                                  1
2                          APPEARANCES                             2                          INDEX
3                                                                  3
4    For the Plaintiff:                                            4    WITNESS.........................................PAGE
5       JOHNSON JOHNSON LUCAS & MIDDLETON                          5    SCOTT COLTRANE
6       975 Oak Street, Suite 1050                                 6        BY MS. MIDDLETON                                6
7       Eugene, Oregon 97401                                       7
8       541/484-2434                                               8    EXHIBITS....................................REFERRED
9       BY: MS. JENNIFER MIDDLETON                                 9    Exhibit 35       Psychology Department Self-Study 109
10      jmiddleton@justicelawyers.com                              10   Exhibit 37       Letter, Mayr to Marcus/Sadofsky, 121
                                                                                         12/6/16
11                                                                 11
12   For Defendants U of O and Hal Sadofsky:                       12   EXHIBITS......................................MARKED
13      BARRAN LIEBMAN LLP                                         13   Exhibit 45       30(b)(6) Notice                   10
14      601 SW 2nd Avenue, Suite 2300                              14   Exhibit 46       Retention Faculty Salary          69
                                                                                         Adjustment
15      Portland, Oregon 97204                                     15
                                                                        Exhibit 47       Retention Process                 69
16      503/228-0500                                               16
                                                                        Exhibit 48       Revision of Policy on Retention   92
17      BY: MS. PAULA BARRAN                                       17                    Offers, August 2017
18      pbarran@barran.com                                         18
19      BY: MS. SHAYDA ZAERPOOR LE                                 19   MARKED TEXT.............................PAGE....LINE
20      sle@barran.com                                             20   INSTRUCTION                                 11     7
21                                                                 21   INSTRUCTION                                 124    23
22                                            (continued)          22   INSTRUCTION                                 125    19
23                                                                 23
24                                                                 24
25                                                                 25




                                                                                         Ex. D, Page 2 of 5
                                                               Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                   Document 83-4 Filed 01/04/19
                                                 Scott Coltrane                                  Page 3 of 5

                                                           81                                                              83


1    but it also exposes them to other places. Other            1    between the dean who controlled the purse strings
2    people see they're good and might be interested in         2    and the department.
3    recruiting them. So it's all part of, I guess, the         3             And some departments were very concerned
4    academic marketplace.                                      4    that no one of similar merit be paid differently.
5             So we don't discourage them from doing            5    Other departments felt that whatever resources they
6    that. In fact, we encourage them to be as -- as            6    could pay their best faculty would rise the tide for
7    involved on the national level as possible.                7    other faculty. So there were differential pay
8       Q.    Is it a goal of the university's to pay           8    levels for departments that on the outside looked
9    people at market rates?                                    9    kind of similar in their accomplishments.
10      A.    Yes.                                              10      Q.    Faculty, do you mean?
11      Q.    How does the university achieve that goal?        11      A.    Pay for faculty in a -- in the biology
12                  MS. BARRAN: And I'm going to ask you        12   department, for instance, was more similar than it
13   to identify, if you would, which of the topics he          13   was in the chemistry department, but they -- they
14   was designated for that you're inquiring about.            14   compete for similar sorts of grants so it didn't
15                  MS. MIDDLETON: To me it falls under         15   make a lot of sense, but I think it was historical
16   the question of retention.                                 16   accumulation of a policy where the department head
17                  MS. BARRAN: Well, I don't see that it       17   would not make offers out of line with what current
18   does. I'm going to allow -- I'm certainly going to         18   people were making but --
19   allow him to answer, but I'd ask you to -- he -- he        19      Q.    In biology, you're talking about?
20   has been prepared to come here as a representative         20      A.    In biology or any -- as an example of any
21   of the university for specific areas, so I mean, he        21   department. Other departments would -- would
22   can speak about what he thinks generally, but              22   actually pay as much as they could and hope that by
23   it's -- I don't see it as part of the 30(b)(6).            23   doing so, eventually everybody would come up to that
24                  And I'm going to allow him to finish        24   level.
25   his answer, but I do want to point out that he is a        25            Now, with the collective bargaining

                                                           82                                                              84


1    30(b)(6) witness.                                          1    agreement, with percentages sort of built into that
2                   Go ahead.                                   2    collective bargaining and with standardized
3       A.    Can you ask it again?                             3    procedures, I think we're having somewhat more
4                   MS. MIDDLETON: Can you read back what       4    similar processes at each department or unit. And
5    the question was?                                          5    our goal, I would say, is to be competitive with
6                   (The testimony was read.)                   6    similar institutions and so AAU basically, other
7       A.    By collecting data on how we compare in           7    research funding universities.
8    our offers to other AAU institutions in preparation        8             So the implication for internal equity
9    for negotiating with United Academics in collective        9    under the previous budget model was the dean would
10   bargaining so that we can be speaking about the same       10   make a proposal: Faculty member X who has an
11   issues. And, you know, we want to pay people a fair        11   outside offer from this other place that's $30,000
12   salary so --                                               12   more than we pay them -- that's probably more than
13   BY MS. MIDDLETON:                                          13   would be normal -- $20,000 more than we would pay
14      Q.    So one of the considerations on the               14   them. Let's offer them 10, but we're going to use
15   retention policy, the fourth bullet down is                15   another $5,000 to the two people that this person is
16     (reading): Implications for internal equity              16   going to leapfrog so that the equity -- so the gaps
17     within the unit.                                         17   don't get larger.
18            How does that consideration -- how does it        18            So those would be individual proposals
19   affect retention offers?                                   19   that a dean would make using her or his own money.
20      A.    So again, I would divide my involvement           20   And contrast that with the current model where
21   with the process in the previous budget model and          21   faculty hiring is centrally funded in part because
22   then the current more centralized model. In the            22   of collective bargaining agreement and a new budget
23   previous budget model, the choice as to whether or         23   model.
24   not to allow the stars to be paid substantially more       24            If we approve the hiring of a faculty
25   than the average faculty member was a negotiation          25   member, then we as an institution take


                                                   ccreporting.com
                                                                                      Ex. D, Page 3 of 5
                                                            Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                 Document 83-4 Filed 01/04/19
                                               Scott Coltrane                                      Page 4 of 5

                                                           85                                                              87


1    responsibility for any equity issues that will cause       1    are many factors besides longevity and so it's how
2    within the department; hence, we're doing this             2    to measure that merit and that productivity that
3    equity study to see as we're hiring more faculty --        3    really is kind of where the action is.
4    because we've been on a five-year process of growing       4          Q.   So you'd want some -- well, you would look
5    our faculty and replenishing some of our most              5    at the merit of the other --
6    productive faculty because they've reached                 6          A.   Right.
7    retirement age. We hire something on the order of          7          Q.   -- affected faculty members.
8    50 new faculty every year, tenure track and tenured.       8          A.   Yep.
9              And so we're working on ways in which to         9          Q.   The next bullet is (reading):
10   do that in a centralized way, whereas in the past          10     Strategic goals of the unit, school or
11   the distributed model did not really allow us as           11     college, and university.
12   much leverage in doing that.                               12              Can you explain that to me? What are you
13      Q.     Could a department head still approach a         13   talking about by strategic goals and how do they fit
14   retention offer the way you described and say, well,       14   in?
15   I'm going to give the targeted faculty member 10,          15         A.   And so an example would be that applies to
16   but I'll give these other two people of similar            16   psychology is with several gifts including the Lewis
17   merit five?                                                17   gifts, we end with historical strengths. We have
18      A.     It is possible. I can think of one case          18   some subfields in psychology in which our ranking is
19   in which it happened when I was provost and there          19   higher than other subfields, and one of those is
20   was central -- some central funding provided to            20   neuroscience. And in part, that's from people like
21   raise the salaries of those who'd been here longer.        21   Mike Posner who is a national academy member and one
22   And this was in reaction to the hiring of a new            22   of the first neuroscientists -- kind of create --
23   Native American woman faculty in the College of            23   helped create the field.
24   Education who came -- because she had a high salary        24              And so we hired some people who were using
25   at her current institution, we hired her at a              25   magnetic resonance imaging, FMRI machine. And then

                                                           86                                                              88


1    substantially higher rate than what the existing           1    once you make that large investment of creating an
2    tenured professors were in this department.                2    instrumentation facility, you need to have faculty
3              And a proposal came forward from the dean        3    who will use it. And there are medical uses, but
4    and more resources were given to do that. It's             4    we're not a medical school.
5    unusual. That's the only one that I remember, but          5               So we did some hiring there and people
6    it was definitely an institutional need to pay a           6    like Jennifer Pfeiffer and Phil Fisher use that
7    much higher rate to get a Native American woman            7    machine. And then we're able to garner more gifts
8    scholar because they're just hard to land.                 8    like the Posner gift, but other gifts of people who
9       Q.     And so the college then supported -- or          9    work in that area or Ulrich and -- so because we had
10   the university supported raising up the pay of other       10   some retirements of people who had established our
11   longer-serving professors?                                 11   reputation, including Mike Posner, we needed to
12      A.     Yes. Nobody was happy in the end because         12   reload in that area.
13   it was not as much as they thought they deserved.          13              So that's a strategic goal of psychology
14   And in my estimation the productivity of the other         14   to maintain its ranking in neuroscience. Then
15   faculty member was not as strong as the -- the newer       15   there's also some biologists who do neuroscience.
16   hire's.                                                    16   That's kind of a different related thing. So those
17             So that -- I mean, the overall picture for       17   are the kind of things.
18   me as provost are for the president because he's           18              So build expertise in a particular
19   really on a trajectory to increase the scholarly           19   subfield, and you need a certain number of senior
20   reputation of the university is if we're going to          20   scholars for PhD students to come to study with
21   raise in the rankings, we have to hire better              21   them. You can't just have -- in many subfields --
22   than -- the productivity has to be more than the           22   one person doing research in an area doesn't
23   faculty we have now.                                       23   constitute a critical mass for getting the best in
24             And so internally that sometimes sets up         24   the country. So I don't know if that's a tangent
25   some issues -- apart from the pay, you know, there         25   but --


                                                   ccreporting.com
                                                                                      Ex. D, Page 4 of 5
                                                            Decl. of P. Barran in Support of Reply Memo
           Case 6:17-cv-00448-MC               Document 83-4 Filed 01/04/19
                                                Scott Coltrane                                        Page 5 of 5

                                                          149                                                              151


1    as dean. I think I was dean then or maybe as                1    questions for you.
2    provost. So other times they wouldn't make it to            2       A.    Okay.
3    me. I didn't hear lots of squabbling, but those             3                 MS. BARRAN: I want to take -- take
4    were two departments -- one department in particular        4    one minute and make a decision because I'm not sure
5    that was fighting a lot.                                    5    I have anything.
6          Q.   Which one?                                       6                 THE VIDEOGRAPHER: Stand by, please.
7          A.   History. But we did an endowed chair             7    We're off the record at 2:45 p.m.
8    hiring in history and then retained this woman in           8                 (Recess: 2:45 to 2:48 p.m.)
9    history who was probably one of their best scholars.        9                 THE VIDEOGRAPHER: We're back on the
10   And everybody respected them, but it was just sort          10   record at 2:48 p.m.
11   of the sour grapes. And the other thing is we were          11                MS. BARRAN: I don't have any cross.
12   committed to doing spousal hires at that point in           12   Dr. Coltrane will read and sign, please.
13   time and treating both members of a couple to be            13                THE VIDEOGRAPHER: Stand by, please.
14   able to retain them. And we hadn't done that very           14   We're off the record at 2:48 p.m.
15   often before.                                               15                (The deposition was concluded
16              So that's one of the things that comes           16                    at 2:48 p.m.)
17   onto the table when somebody says, well, I really           17
18   would like to stay here but my partner doesn't have         18
19   the right kind of job. Is there anything you can            19
20   do?                                                         20
21              And in the past we hadn't done that out of       21
22   concern for not -- you know, not following our own          22
23   rules, but we began to entertain those kind of              23
24   offers. And so what we end up doing is ad hoc               24
25   evaluation, is -- is the partner qualified? And we          25

                                                          150                                                              152


1    set aside some money every year where we know               1    STATE OF OREGON       )
2    there's going to be so many of these that happen.           2                          )   ss.
3               And so we're doing more of them but trying       3    County of Lane        )

4    to monitor that we're not breaking, you know                4
5    internal culture and evaluation of strength. Sorry.         5        I, Deborah M. Bonds, CSR-RPR, a Certified

6    That was a tangent.                                         6    Shorthand Reporter for the State of Oregon, certify

7          Q.   That's all right. So you've mentioned the        7    that the witness was sworn and the transcript is a
                                                                 8    true record of the testimony given by the witness;
8    pay equity study many times. And I'm wondering if
                                                                 9    that at said time and place I reported all testimony
9    you know whether the pay equity study is going to
                                                                 10   and other oral proceedings in the foregoing matter;
10   look into issues of internal equity apart from
                                                                 11   that the foregoing transcript consisting of 151
11   protected groups.
                                                                 12   pages contains a full, true and correct transcript
12              So separate from looking at equity on the
                                                                 13   of the proceedings reported by me to the best of my
13   basis of race or equity on the basis of gender or
                                                                 14   ability on said date.
14   other factors, just simply internal equity within
                                                                 15       If any of the parties or the witness requested
15   departments.
                                                                 16   review of the transcript at the time of the
16         A.   I do not know the specifics because I left
                                                                 17   proceedings, correction pages have been inserted.
17   before it got launched. My understanding is it was
                                                                 18       IN WITNESS WHEREOF, I have set my hand and CSR
18   looking at all times -- all types of differential
                                                                 19   seal this 27th day of June 2018, in the City of
19   pay by categories. So protected groups but also in          20   Eugene, County of Lane, State of Oregon.
20   rank and differential between, I think, schools and         21
21   colleges and departments, although that's a little          22
22   less of a concern because we know the business
23   schools pay more than the journalism schools.               23   Deborah M. Bonds, CSR-RPR
24   That's just sort of the way it is.                          24   CSR No. 01-0374
25         Q.   Okay. I don't think I have any further           25   Expires September 30, 2020


                                                    ccreporting.com
                                                                                       Ex. D, Page 5 of 5
                                                             Decl. of P. Barran in Support of Reply Memo
